MEMORANDUM DECISION                                                  FILED
                                                                Aug 31 2016, 9:52 am

Pursuant to Ind. Appellate Rule 65(D), this                          CLERK
Memorandum Decision shall not be regarded as                     Indiana Supreme Court
                                                                    Court of Appeals
precedent or cited before any court except for the                    and Tax Court

purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Derick W. Steele                                         Gregory F. Zoeller
Kokomo, Indiana                                          Attorney General of Indiana
                                                         Paula J. Beller
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Shane P. Cooper,                                         August 31, 2016

Appellant-Defendant,                                     Court of Appeals Cause No.
                                                         34A05-1511-CR-1992
        v.                                               Appeal from the Howard Circuit
                                                         Court
State of Indiana,                                        The Honorable Lynn Murray, Judge
                                                         Cause No. 34C01-1501-MR-3
Appellee-Plaintiff.




Riley, Judge.




Court of Appeals of Indiana | Memorandum Opinion 34A05-1511-CR-1992 | August 31, 2016    Page 1 of 5
                                   STATEMENT OF THE CASE

[1]   Appellant-Defendant, Shane Cooper (Cooper), appeals his sentence after

      pleading guilty to voluntary manslaughter, a Level 2 felony, Ind. Code § 35-42-

      1-3.


[2]   We affirm.


                                                    ISSUE

[3]   Cooper raises one issue on appeal, which we restate as: Whether Cooper’s

      sentence is inappropriate in light of the nature of the offense and his character.


                           FACTS AND PROCEDURAL HISTORY

[4]   On January 15, 2015, Cooper woke up thinking about his former girlfriend,

      Lynne Dang (Dang), who had broken up with him the previous day. Cooper

      saw a photograph and a message that Dang had posted on Instagram indicating

      that Donnie Reynolds (Reynolds) was her new boyfriend. Cooper knew

      Reynolds because they had attended the same school and Reynolds was

      Cooper’s marijuana supplier.


[5]   Cooper believed that Dang was at Reynolds’ apartment. As such, Cooper’s

      intention was to go to Reynolds’ apartment and talk to Dang, while at the same

      time, fight with Reynolds. Typically, Cooper always had a .22 caliber handgun

      with him since he bought “a lot of weed and he never really knows who he’s

      buying it from.” (Appellant’s App. p. 8). On that morning, Cooper’s instincts

      told him to carry a bigger gun on the belief that Reynolds had several guns at

      Court of Appeals of Indiana | Memorandum Opinion 34A05-1511-CR-1992 | August 31, 2016   Page 2 of 5
      his apartment. As such, Cooper took his father’s .357 Magnum with him.

      Cooper arrived at Reynolds’ apartment around 7:30 a.m. and banged on the

      door. Reynolds opened the door, stepped outside, and closed the door behind

      him. The two began quarrelling, and when Reynolds turned to go back into his

      apartment, Cooper grabbed Reynolds’ arm to keep Reynolds from leaving. A

      fight ensued. According to Cooper, during the fight, his gun fell and both men

      reached for the gun. Cooper successfully grabbed the gun and pulled the

      trigger, shooting Reynolds. Cooper fled the scene, and left Reynolds bleeding

      on the floor.


[6]   On January 16, 2015, the State filed an Information, charging Cooper with

      Count I, murder. On September 23, 2015, the State added Count II, voluntary

      manslaughter, a Level 2 felony. Pursuant to a plea agreement, on October 21,

      2015, Cooper pleaded guilty to voluntary manslaughter in open court, and the

      State dismissed the murder charge. On the same day, the trial court held

      Cooper’s sentencing hearing. At the close of the evidence, the trial court

      sentenced Cooper to an executed sentence of twenty years in the Department of

      Correction (DOC).


[7]   Cooper now appeals. Additional facts will be provided as necessary.


                                  DISCUSSION AND DECISION

[8]   Cooper contends that his twenty-year sentence is inappropriate in light of the

      nature of the offense and his character. Indiana Appellate Rule 7(B) provides

      that we “may revise a sentence authorized by statute if, after due consideration


      Court of Appeals of Indiana | Memorandum Opinion 34A05-1511-CR-1992 | August 31, 2016   Page 3 of 5
       of the trial court’s decision, [we find] that the sentence is inappropriate in light

       of the nature of the offense and the character of the offender.” The burden is on

       the defendant to persuade the appellate court that his or her sentence is

       inappropriate. Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).

       “Ultimately the length of the aggregate sentence and how it is to be served are

       the issues that matter.” Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind. 2008).

       Whether we regard a sentence as appropriate at the end of the day turns on our

       sense of the culpability of the defendant, the severity of the crime, the damage

       done to others, and a myriad of other considerations that come to light in a

       given case. Id.


[9]    The advisory sentence is the starting point the legislature has selected as an

       appropriate sentence for the crime committed. Abbott v. State, 961 N.E.2d 1016,

       1019 (Ind. 2012). Pursuant to Indiana Code section 35-50-2-4.5, “[a] person

       who commits a Level 2 felony shall be imprisoned for a fixed term of between

       ten (10) and thirty (30) years, with the advisory sentence being seventeen and

       one-half (17 ½) years.” The trial court sentenced Cooper to an executed

       sentence of twenty years.


[10]   As to the nature of the offense, we note that Cooper was incensed by the fact

       that Reynolds was Dang’s new boyfriend. Cooper’s intention was to go to

       Reynolds’ apartment to talk to Dang and fight with Reynolds. Cooper always

       carried a .22 caliber handgun, but on that day, he armed himself with a much

       more powerful handgun. When he arrived at Reynolds’ apartment, he got into

       a verbal argument with Reynolds, which progressed into a physical fight. In the

       Court of Appeals of Indiana | Memorandum Opinion 34A05-1511-CR-1992 | August 31, 2016   Page 4 of 5
       process, Cooper’s handgun fell, and Cooper grabbed it and shot Reynolds.

       Cooper fled the scene leaving Reynolds bleeding on the floor. The trial court

       noted that Reynolds’ death was “senseless and tragic.” (Tr. p. 37).


[11]   As to his character, the evidence shows that Cooper did not have a prior

       criminal history, he pleaded guilty, and he showed remorse for his crime.

       However, the fact that Cooper admitted that he purchased a good deal of

       marijuana from people he did not know and that he went to these exchanges

       while armed with a handgun, does not suggest that he led a law abiding life. In

       sum, in light of the tragic circumstances surrounding the offense, and Cooper’s

       character, we find the twenty-year sentence appropriate.


                                               CONCLUSION


[12]   Based on the foregoing, we conclude that Cooper’s sentence is appropriate in

       light of the nature of the offense and his character.


[13]   Affirmed.


[14]   Bailey, J. and Barnes, J. concur




       Court of Appeals of Indiana | Memorandum Opinion 34A05-1511-CR-1992 | August 31, 2016   Page 5 of 5